Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 6-7, 10, 13, 15-18, 21, 27, 29-33 have been canceled.  
Claims 1-2, 4-5, 14, 22, 26 and 35 directed to CTL cells comprising constitutively active STAT only, are still at issue and are present for examination.
 Claims 3, 8-9, 11-12, 19-20, 22, 23-25, 28, 34, 36 are withdrawn as drawn to non-elected subject matter.
Applicants' arguments filed on 8/3/22 , have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  					
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4,5, 14, 22, 26 and 35 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, according to previous office action. 
In traversal of previous 112 second rejections directed to “first dimerization domain”, “second dimerization domain” , “first STAT polypeptide”, “second STAT polypeptide and “STAT release domain”, applicant referred the examiner to the figures and example 3, wherein some explanations of the shapes of such domains (see figures 3-5 etc.) and some sequences (see Example 3)  corresponding to said domains have been disclosed. However, the explanations and figures referred to by applicant provide merely a few examples of what said  phrases refer to and fail to explicitly specify the length and start and end residues of said domains. 
Further, regarding the “STAT release domain” in claim 14, only some examples of cleavage domains (such as Tev cleavage site) could be found. However, claim 14 fails to refer to any cleavage domains. Therefore, the examiner maintains that the metes and bound of said phrases remain ambiguous and unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1-2, 4-5, 14, 22, 26 and 35 remain rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sentman et al., “Sentman” (US2022/0025001, 1/2022, cited previously) according to previous office action. In traversal of this rejection applicant argues that Stentman does not anticipate the present claims because a constitutively active STAT molecule required by the present claims is different from constitutively expressed STAT molecule mentioned in the last office action. 
According to applicant, constitutively active STAT molecules of this invention are always present in the cells waiting to be activated and are not dependent on cellular cytokine level or upstream signaling molecules in the JAK STAT signaling cascade. This is important because a way the present inventors enhance engraftment and persistence of CAR-expressing cells is by also expressing a constitutively active STAT molecule in the cells to trigger transcription of cytokine activated target genes and increase the propensity of the cells to proliferate.
These arguments were fully considered but were found unpersuasive. This is because firstly, the examiner finds applicant’s arguments ironic and contradictory. For example, at the beginning of his/her arguments, applicant mentions that there is a difference between “constitutively active STAT molecule” required by the present claims and “constitutively expressed STAT molecule” mentioned in the last office action. But surprisingly, he/she then goes on to  state that applicant expresses constitutively active STAT molecule in the cells to trigger transcription of cytokine activated target genes and increase the propensity of the cells to proliferate and this enhances engraftment of CAR-expressing cells. Therefore, it appears that applicant himself/herself expresses the constitutively active STAT molecule and this means that there is no difference between “constitutively active STAT molecule” and “constitutively expressed STAT molecule”.
Secondly, in claim 1 of this invention, it is not specified if constitutively active STAT molecule is endogenous or exogenous and whether it is imported as a polypeptide or whether it is an expression product of a DNA imported into the cell. Applicant is further reminded that even if a constitutively active STAT molecule is endogenous and is present in the wild type cell, it is nevertheless being expressed by the host cell machinery.
Therefore, the examiner is completely puzzled by applicant’s remarks and finds them contradictory and misleading. Hence, Sentman remains to anticipate this invention as stated previously.
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656